                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


ROBERT HENRY JORDAN,

                        Plaintiff,

        v.                                                       Case No. 19-C-649

COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION,

                        Defendant.


                                               ORDER


        Plaintiff filed a complaint seeking review of the decision of the Commissioner of Social

Security and requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. The court

granted Plaintiff’s motion on May 8, 2019. But because Plaintiff was an inmate at the time the

action commenced, he is bound by the Prison Litigation Reform Act (PLRA). The PLRA requires

prisoner plaintiffs proceeding without prepayment of the filing fee (in forma pauperis) to pay the

statutory filing fee over time. See 28 U.S.C. § 1915(b)(1). Under the PLRA, the court must assess

an initial partial filing fee of twenty percent of the average monthly deposits to the plaintiff’s

account or average monthly balance in the plaintiff’s prison account for the six-month period

immediately preceding the filing of the complaint, whichever is greater. Id. After the initial partial

filing fee is paid, the plaintiff must make monthly payments of twenty percent of the preceding

month’s income until the filing fee is paid in full. 28 U.S.C. § 1915(b)(2). The Clerk directed

Plaintiff to submit a certified copy of his institutional trust account statement for the past six months
by May 27, 2019. Once Plaintiff is assessed and pays the initial partial filing fee in this matter, the

court will screen his complaint.

       IT IS THEREFORE ORDERED that the order of May 8, 2019 granting Plaintiff’s motion

for leave to proceed without prepayment of the filing fee is VACATED.

       IT IS FURTHER ORDERED that Plaintiff submit his trust account statement on or before

May 27, 2019. Plaintiff’s failure to timely submit his trust account statement could result in the

dismissal of this action without prejudice.

       Dated this 9th day of May, 2019.

                                               s/ William C. Griesbach
                                               William C. Griesbach, Chief Judge
                                               United States District Court




                                                  2
